DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/25/2021 and 04/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-11 and 13-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent No. 11,107,201.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are essentially the same, except that claims 1 and 13 of the instant application recite the limitation of the maximum brightness information while claims 1 and 12 of Patent No. 11,107,201 recite the limitations of a maximum brightness value; determine whether the maximum brightness value satisfies a first condition associated with reliability of the maximum brightness value; determine a normalizing factor according to a first operation based on the maximum brightness value being determined to satisfy the first condition or according to a second operation different from the first operation based on the maximum brightness value being determined to not satisfy the first condition; and the  determined normalizing factor. However, Tao et al.  (US 2016/0360171 A1) teaches this limitation, as discussed below.  Thus, claims 1-11 and 13-20 of the instant application is obvious in view of claims 1-18 of Patent No. 11,107,201.
6.	Regarding claim 1, the application claim discloses An electronic device comprising: a display device; a memory; and a processor electrically connected with the memory, wherein the memory stores instructions that, when executed, cause the processor to control the electronic device to: obtain maximum brightness information of image content based on metadata of the image content; determine at least one frame corresponding to a thumbnail image of the image content; perform tone mapping with respect to the at least one frame based on the maximum brightness information; and control the display device to output the thumbnail image using the at least one frame after the tone mapping is performed with respect to the at least one frame. Claim 1 of Patent No. 11,107,201 discloses An electronic device comprising: a memory; and a processor electrically connected with the memory, wherein the memory stores instructions that, when executed, cause the processor to control the electronic device to: obtain information about a maximum brightness value of image content based on metadata of the image content; determine whether the maximum brightness value satisfies a first condition associated with reliability of the maximum brightness value; determine a normalizing factor according to a first operation based on the maximum brightness value being determined to satisfy the first condition or according to a second operation different from the first operation based on the maximum brightness value being determined to not satisfy the first condition; perform tone mapping on at least one frame corresponding to a thumbnail image of the image content based on the determined normalizing factor; and control to output the thumbnail image based on the at least one frame on which the tone mapping is performed, on a display device.  For the additionally limitation in the instant application, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by applicant to combine the teachings of Tao et al.  (US 2016/0360171 A1) into Patent No. 11,107,201 to include the maximum brightness information because Tao teaches the maximum contents luminance level, ([0041, 0065, 0066]) in order to achieve an efficient use of the dynamic range of a display that renders images to a viewer.  Regarding claim 13, the analysis is similar to that of claim 1, the rationale of claim 1 rejection is applied in rejecting claim 13. Therefore, the claims in the present application disclosing similar limitations with the claims in the Patent No. 11,107,201.
The following table shows the claims of the current application being examined and the conflicting claims of Patent No. 11,107,201.
Current Application No.
17/384,789
Patent No. 
11,107,201
1 
1 
2
2
3
3
4
1 and 4
5-11
5-11
13 
12
14
13
15
14
16
12
17-20
15-18

The following table shows an example of the corresponding conflicting claims of the current application and Patent No. 11,107,201.
Current Application No.
17/384,789
Claim 1
Patent No. 
11,107,201
Claim 1
An electronic device comprising: 
An electronic device comprising: 
a display device; a memory; and a processor electrically connected with the memory, 
a memory; and a processor electrically connected with the memory, a display device. 
wherein the memory stores instructions that, when executed, cause the processor to control the electronic device 
wherein the memory stores instructions that, when executed, cause the processor to control the electronic device 
obtain maximum brightness information of image content based on metadata of the image content;
obtain information about a maximum brightness value of image content based on metadata of the image content; 

determine whether the maximum brightness value satisfies a first condition associated with reliability of the maximum brightness value; determine a normalizing factor according to a first operation based on the maximum brightness value being determined to satisfy the first condition or according to a second operation different from the first operation based on the maximum brightness value being determined to not satisfy the first condition; 
determine at least one frame corresponding to a thumbnail image of the image content; perform tone mapping with respect to the at least one frame
perform tone mapping on at least one frame corresponding to a thumbnail image of the image content based on the determined normalizing factor; 
based on the maximum brightness information;
Tao teaches this limitation, as discussed above.
and control the display device to output the thumbnail image using the at least one frame after the tone mapping is performed with respect to the at least one frame.
and control to output the thumbnail image based on the at least one frame on which the tone mapping is performed, on a display device.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-3, 11 and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tao et al. (US 2016/0360171 A1) in view of Seshadrinathan et al. (US 2014/0092012 A1).
10.	With reference to claim 1, Tao teaches An electronic device comprising: a display device; a memory; and a processor electrically connected with the memory, wherein the memory stores instructions that, when executed, cause the processor to control the electronic device (“As shown in FIG. 13, the video processing device 1300 includes a bus system 1305, which supports communication between at least one processor 1310, at least one storage device 1315, at least one communication interface 1320, at least one input/output (I/O) unit 1325, and a display 1340.  The processor 1310 executes instructions that may be loaded into a memory 1330. The processor 1310 may include any suitable number(s) and type(s) of processors or other devices in any suitable arrangement. Example types of processor 1310 include microprocessors, microcontrollers, digital signal processors, field programmable gate arrays, application specific integrated circuits, and discreet circuitry. For example, the processor 1310 may implement tone mapping operations performed by any of the systems 300-800 being implemented in hardware or by executing stored instructions that causes the processor 1310 to perform the disclosed methods.” [0108-0109]) Tao also teaches obtain maximum brightness information of image content based on metadata of the image content; (“Systems and methods according to embodiments of this disclosure include one or more applications of tone mapping of images, graphics, and/or video (collectively referred to simply as "video" herein) to facilitate remastering content and/or to facilitate high dynamic range (HDR) display.” [0037] “The metadata extraction module 130 generates and outputs metadata 155 linked to the mastered video file 120. The metadata 155 can be a save as metadata file (SMF) that is saved as a separate file in correspondence with the mastered video files. The metadata extraction module 130 can extract various values from the mastered video file 120, including but not limited to: (i) a maximum luminance level of the mastering monitor 150, namely, M; (ii) a maximum contents luminance level, namely, MaxCLL; and (iii) a maximum frame average luminance level, namely, MaxFALL.” [0041]) Tao further teaches determine at least one frame corresponding to an image of the image content; perform tone mapping with respect to the at least one frame based on the maximum brightness information; (“the tone mapping block 600 includes a frame highlight area detector 615 that receives mastered video 120 f.sub.M as input, generates a measure R.sub.K 645 of a particular tonal zone of a frame, and outputs the measure R.sub.K 645 to the mixing ratio block 620.” [0082] “in response to a determination that a maximum luminance level of the video data satisfies a tone mapping criterion, select to generate the tone mapped video and commence the generation of the tone mapped video.” Claim 9 “In FIG. 3A, the low tone mapping 300 shows a relationship between luminance values for the input video x having a maximum luminance value of L.sub.max and luminance values for the output video y.sub.1 that is intended for display on a target display having a maximum luminance value of N. … In FIG. 3B, the high tone mapping 305 shows a relationship between luminance values for the input video x having a maximum luminance value of L.sub.max and luminance values for the output video y.sub.2 that is intended for display on a target display having a maximum luminance value of N.” [0065-0066]) Tao teaches control the display device to output the image using the at least one frame after the tone mapping is performed with respect to the at least one frame. (“the tone mapping block 600 includes a frame highlight area detector 615 that receives mastered video 120 f.sub.M as input, generates a measure R.sub.K 645 of a particular tonal zone of a frame, and outputs the measure R.sub.K 645 to the mixing ratio block 620.” [0082] “the client devices 1206-1215 receive video (e.g., a mastered video file to be tone mapped or a tone mapped video file to be displayed) and may include processing circuitry for distribution-point-based adaptive tone mapping. The client devices 1206-1215 each either includes or is connected to a display device for display of tone mapped video. In this example, the client devices 1206-1215 include a computer 1206, a mobile telephone or smartphone 1208, a personal digital assistant (PDA) 1210, a laptop computer 1212, tablet computer 1214; and a set-top box and/or television 1215.” [0105])

    PNG
    media_image1.png
    588
    197
    media_image1.png
    Greyscale

Tao does not explicitly teach a thumbnail image.  This is what Seshadrinathan teaches (“The image view module 446 may receive the image view data and automatically convert the ROI to one that includes a foveal region of the user. The foveal region may be used to determine local statistics related to the ROI, which may be employed to adjust a tone turve and yield the LDR image. In another embodiment, a view distance and a display resolution may be accessed at storage 490 by image view module 446, which may determine a zoom factor. A zoom factor may be employed to enlarge or reduce the ROI, or to ensure that a resulting LDR image may occupy the foveal region of the user. The image view data may be provided to the tone curve module 438 to yield the LDR image.” [0046]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seshadrinathan into Tao, in order to reflect the adaptive characteristics of a visual system.
11.	With reference to claim 2, Tao teaches the image content includes a high dynamic range image, (“Systems and methods according to embodiments of this disclosure include one or more applications of tone mapping of images, graphics, and/or video (collectively referred to simply as "video" herein) to facilitate remastering content and/or to facilitate high dynamic range (HDR) display.” [0037])
Tao does not explicitly teach the thumbnail image includes a standard dynamic range image. This is what Seshadrinathan teaches (“The image view module 446 may receive the image view data and automatically convert the ROI to one that includes a foveal region of the user. The foveal region may be used to determine local statistics related to the ROI, which may be employed to adjust a tone turve and yield the LDR image. In another embodiment, a view distance and a display resolution may be accessed at storage 490 by image view module 446, which may determine a zoom factor. A zoom factor may be employed to enlarge or reduce the ROI, or to ensure that a resulting LDR image may occupy the foveal region of the user. The image view data may be provided to the tone curve module 438 to yield the LDR image.” [0046] “The user interaction that is employed to perform the local tone map operation may include the interaction of a user with the preview image to indicate the ROI, without, or irrespective of, any interaction to indicate an image parameter or to manually adjust a tone curve.  In one embodiment, the tone map operation is performed entirely automatically, without requiring a user to set or adjust an image tone curve or an image parameter, such as brightness, contrast, visibility, and so on, or combinations thereof. A tone map operation including an entirely automatic global tone map operation performed on an HDR image and an entirely automatic local tone map operation performed on an ROI may not compromise local image contrast of the ROI. The local tone map operation may yield a low dynamic range (LDR) image, which may refer to a relatively lower bit depth image such as an 8-bit image.” [0020-0021]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seshadrinathan into Tao, in order to reflect the adaptive characteristics of a visual system.
12.	With reference to claim 3, Tao teaches the instructions, when executed, cause the processor to control the electronic device to: obtain the maximum brightness information through the metadata based on a state of the electronic device not satisfying a condition associated with an output of the image of the image content, (“The processor 1310 executes instructions that may be loaded into a memory 1330. The processor 1310 may include any suitable number(s) and type(s) of processors or other devices in any suitable arrangement. Example types of processor 1310 include microprocessors, microcontrollers, digital signal processors, field programmable gate arrays, application specific integrated circuits, and discreet circuitry. For example, the processor 1310 may implement tone mapping operations performed by any of the systems 300-800 being implemented in hardware or by executing stored instructions that causes the processor 1310 to perform the disclosed methods.” [0109] “Systems and methods according to embodiments of this disclosure include one or more applications of tone mapping of images, graphics, and/or video (collectively referred to simply as "video" herein) to facilitate remastering content and/or to facilitate high dynamic range (HDR) display.” [0037] “The metadata extraction module 130 generates and outputs metadata 155 linked to the mastered video file 120. The metadata 155 can be a save as metadata file (SMF) that is saved as a separate file in correspondence with the mastered video files. The metadata extraction module 130 can extract various values from the mastered video file 120, including but not limited to: (i) a maximum luminance level of the mastering monitor 150, namely, M; (ii) a maximum contents luminance level, namely, MaxCLL; and (iii) a maximum frame average luminance level, namely, MaxFALL.” [0041] “As shown for this low tone mapping 300, certain high luminance values in the input video x are clipped or otherwise represented as the same luminance values in the output video y.sub.1. Note that this clipping provides a saturation for high tones or high luminance values the input video x. For example, certain high luminance values in the input video x that are that are close to the maximum luminance value of L.sub.max are represented in the output video y.sub.1 as having the maximum luminance value of N of the target display.” [0065])
Tao does not explicitly teach the thumbnail image; the state of the electronic device that does not satisfy the condition includes at least one of a state of the electronic device not supporting an output of a high dynamic range format or a state of the electronic device not operating in an operating mode supporting the output of the high dynamic range format. These are what Seshadrinathan teaches.  Seshadrinathan teaches the thumbnail image; (“The image view module 446 may receive the image view data and automatically convert the ROI to one that includes a foveal region of the user. The foveal region may be used to determine local statistics related to the ROI, which may be employed to adjust a tone turve and yield the LDR image. In another embodiment, a view distance and a display resolution may be accessed at storage 490 by image view module 446, which may determine a zoom factor. A zoom factor may be employed to enlarge or reduce the ROI, or to ensure that a resulting LDR image may occupy the foveal region of the user. The image view data may be provided to the tone curve module 438 to yield the LDR image.” [0046]) Seshadrinathan also teaches the state of the electronic device that does not satisfy the condition includes at least one of a state of the electronic device not supporting an output of a high dynamic range format or a state of the electronic device not operating in an operating mode supporting the output of the high dynamic range format. (“In the case of a red-green-blue (RGB) color device, an R, G, or B pixel value may be saturated when it takes on its maximum value. When pixels are saturated, information about a scene may be lost. Moreover, saturated pixels can lead to image artifacts. In one embodiment, the local tone map operation may provide, or ensure, that a percentage of pixels, for example 50% of pixels, are not to be saturated (e.g., black or white). The local tone map operation may provide, or ensure, that a percentage of pixels in the entire image are not to be clipped, for example 60% of pixels in the entire image are not to be clipped.” [0032] “This defines three regions in the histogram of T based on the user input: x.sub.L percentage of pixels that are darker than the user specified ROI, x.sub.H-x.sub.L percentage of pixels that belong to the user specified ROI, and 100 x.sub.H percentage of pixels that are brighter than the user specified ROI. If x.sub.H-x.sub.L>Y, the threshold is satisfied and we terminate the iteration. If x.sub.H-x.sub.L<Y, we decrement L and increment H alternately until the threshold is satisfied.” [0034] “The tone map module 432 includes a pixel saturation module 442 to yield an LDR image that includes an amount of image pixels that are not saturated. The local tone map operation may employ the pixel saturation module 442 to provide, or ensure, that a percentage of pixels, for example 50% of pixels, are not to be saturated (e.g., black or white). The local tone map operation may employ the pixel saturation module 442 to provide, or ensure, that a percentage of pixels in the entire image are not to be clipped, for example 60% of pixels in the entire image are not to be clipped. In one embodiment, the pixel saturation module 442 performs an iterative process to determine image pixel values that operate as boundary values, such that an amount (e.g., percentage) of image pixels in the entire image that are not to be clipped fall in the range between the determined image pixel values. The determined image pixel values may be provided to the tone curve module 438 to clip a tone mapped image before rescaling or correction. A resulting LDR image may be provided that substantially avoids pixel saturation in relatively large portions of the image when the ROI is disposed in extremes of the dynamic range of the image, or avoids pixel saturation for regions that are outside of the ROI.” [0045]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seshadrinathan into Tao, in order to reflect the adaptive characteristics of a visual system.
13.	With reference to claim 11, Tao teaches the processor is configured to control the electronic device (“The processor 1310 executes instructions that may be loaded into a memory 1330. The processor 1310 may include any suitable number(s) and type(s) of processors or other devices in any suitable arrangement. Example types of processor 1310 include microprocessors, microcontrollers, digital signal processors, field programmable gate arrays, application specific integrated circuits, and discreet circuitry. For example, the processor 1310 may implement tone mapping operations performed by any of the systems 300-800 being implemented in hardware or by executing stored instructions that causes the processor 1310 to perform the disclosed methods.” [0109]
Tao does not explicitly teach perform the tone mapping to generate the thumbnail image of the image content, based on at least one of: a changed location where the image content is stored, displaying an image for editing the image content on the display device, a still image capture command for the image content being received, an edit application for editing the image content being executed, or a command for changing the image content into another file format being received. This is what Seshadrinathan teaches (“The illustrated tone map module 432 also includes an image view module 446 to provide image view data to yield an LDR image. The image view data may include a view property. The image view data may be specified manually, or may be determined, for example based on general or actual image view properties. In one embodiment, the sensor 494 may be an image sensor, such as a camera, to capture and forward image view data indicative of an actual view distance and an actual display resolution. The image view module 446 may receive the image view data and automatically convert the ROI to one that includes a foveal region of the user. The foveal region may be used to determine local statistics related to the ROI, which may be employed to adjust a tone turve and yield the LDR image. In another embodiment, a view distance and a display resolution may be accessed at storage 490 by image view module 446, which may determine a zoom factor. A zoom factor may be employed to enlarge or reduce the ROI, or to ensure that a resulting LDR image may occupy the foveal region of the user. The image view data may be provided to the tone curve module 438 to yield the LDR image. In one embodiment, the logic architecture 402 may automatically perform a tone map operation. The tone map module 432 may automatically perform a global tone map operation when an HDR image is provided. The tone map module 432 may automatically perform a local tone map operation when an ROI is determined. In one embodiment, a tone map operation may include automatically determining one or more global statistics, adjusting a tone curve based on the one or more global statistics, determining one or more local statistics from a region of interest, adjusting a tone curve based on the one or more local statistics, ensuring that an amount of image pixels are not saturated, and employing image view data to yield an LDR image.” [0046-0047]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seshadrinathan into Tao, in order to reflect the adaptive characteristics of a visual system.
14.	Claims 13-15 are similar in scope to claims 1-3, and they are rejected under similar rationale.

Allowable Subject Matter
15.	Claim 12 is objected to being dependent upon rejected base claims.  The claim would be allowable if the base claims got allowed that including all the limitations.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619